                                                Case 3:18-cr-00465-MMC Document 210 Filed 07/29/21 Page 1 of 1


  UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF CALIFORNIA
                 CAND 435
             (CAND Rev. 08/2018)

1a. CONTACT PERSON FOR THIS ORDER
Doug Nolan
1b. ATTORNEY NAME (if different)
                                                                                (650) 470-4500
                                                                                                       TRANSCRIPT ORDER
                                                                                              Please use one form per court reporter.
                                                                                                CIA counselplease use Form CIA24
                                                                                              Please read instructions on next page.
                                                                                2a. CONTACT PHONE NUMBER


                                                                                2b. ATTORNEY PHONE NUMBER
                                                                                                                                                        3. CONTACT EMAIL ADDRESS
                                                                                                                                                          doug.nolan@skadden.com
                                                                                                                                                                                I
                                                                                                                                                        3. ATTORNEY EMAIL ADDRESS
                                                                                                                                                                                                COURT USE ONLY
                                                                                                                                                                                                    DUE DATE:




Jack DiCanio                                                                     (650) 470-4500                                                           jack.dicanio@skadden.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)
                                                                                                      r USA
                                                                                                         --v. United Microelectronics Corp., et al.
                                                                                                          5. CASE NAME                                                                              6. CASE NUMBER

                                                                                                                                                                                                     3:18-cr-00465
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Ave, Palo Alto, CA 94301
                                                                                                          8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND *-+*. )/1%G " FTR
Ana Dub
                                                                                                        [ " APPEAL
                                                                                                          " NON-APPEAL
                                                                                                                             " CRIMINAL
                                                                                                                             " CIVIL
                                                                                                                                                " In forma pauperis (NOTE: Court order for transcripts must be attached)
                                                                                                                                                CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                                         b.       SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                            c.        DELIVERY TYPE ( Choose one per line)
                                                                                                  with purchase of PDF, text, paper or condensed.)

      DATE          JUDGE             TYPE                    PORTION                       PDF        TEXT/ASCII    PAPER   CONDENSED    ECF ACCESS   ORDINARY       14-Day   EXPEDITED    3-DAY     DAILY      HOURLY     REALTIME
                                                 If requesting less than full hearing,    (email)        (email)               (email)       (web)     (30-day)                 (7-day)             (Next day)    (2 hrs)
                     (initials)    (e.g. CMC)   specify portion (e.g. witness or time)

07/21/21            MMC             MTQ                                                       "           "           "          "           "           "             "         "          "         "            "          "
                                                                                              "           "           "          "           "           "             "         "          "         "            "          "
                                                                                              "           "           "          "           "           "             "         "          "         "            "          "
                                                                                              "           "           "          "           "           "             "         "          "         "            "          "
                                                                                              "           "           "          "           "           "             "         "          "         "            "          "
                                                                                              "           "           "          "           "           "             "         "          "         "            "          "
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                             12. DATE
11. SIGNATURE
                 /s/ Jack DiCanio                                                                                                                                                07/29/2021


        Clear Form                                                                                                                                                                          Save as new PDF
